Citation Nr: 0903539	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from October 1988 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran had perfected an appeal for the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and for pseudofolliculitis barbae.  In a 
January 2008 rating decision, the RO awarded service 
connection for both of these disabilities. Thus, these issues 
are no longer on appeal.



FINDINGS OF FACT

1.  The veteran does not have a left elbow disability that is 
related to active service.

2.  The veteran does not have a left shoulder disability that 
is related to active service.

3.  The veteran does not have a low back disability that is 
related to active service.



CONCLUSIONS OF LAW

1.  Service connection for a left elbow disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for a left shoulder disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the appellant pre-
adjudication notice by a letter dated in November 2005.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims for service connection 
for a left elbow disorder, a left shoulder disorder and a low 
back disorder, such error was harmless given that service 
connection is being denied for all three claims, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issued on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the veteran.  Solicitation of a 
medical opinion is not necessary in connection with the 
claims for service connection for a left elbow disorder, a 
left shoulder disorder and a low back disorder.  There is no 
evidence of a current left elbow or left shoulder disability.  
See 38 C.F.R. § 3.159(c)(4)(A).  There is also no evidence 
indicating that a low back disability may be associated with 
an established event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4)(C); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Left Elbow

Service treatment records show that in May 1990, the veteran 
reported suffering from left arm pain and that he was 
diagnosed as having left lateral epicondylitis.  A June 1990 
x-ray report of the left humerus was normal. The left elbow 
was found to be normal on separation examination.

The veteran testified at an April 2007 RO hearing that he was 
treated for left elbow pain during service.

Post-service medical records are negative for any evidence of 
a left elbow disability.

The Board finds that service connection for a left elbow 
disability is not warranted.  Although there is record of in-
service treatment for the left elbow, there is no evidence of 
a current left elbow disability.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.   Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a left elbow disability is not warranted.


Left Shoulder

Service treatment records show that the veteran reported 
suffering from pain in the chest and shoulder and that he was 
diagnosed as having tendonitis and costochondritis.   A June 
1990 x-ray report of the left shoulder was normal.  The left 
shoulder was found to be normal on separation examination.   

The veteran testified at an April 2007 RO hearing that during 
service, he was required to use heavy tools and to pull fuel 
hoses, and that he also lifted weights but he was unsure if 
that caused the pain and numbness in his left shoulder.  He 
reported that he did not seek treatment for his left shoulder 
after his separation from service.

Post-service medical treatment records are negative for any 
evidence of a left shoulder disability.

Service treatment records show that the veteran received 
treatment for the left shoulder.  Post-service medical 
evidence, however, fails to show any current left shoulder 
disability.  Accordingly, service connection must also be 
denied for this claimed disability based on the absence of 
any medical evidence showing that it currently exists.  
Brammer, 3 Vet. App. at 225.

Low Back

Service treatment records show that in June 1992, the veteran 
reported the onset of low back pain while lifting weights.   
The diagnosis was low back pain secondary to exercise.   The 
back was found to be normal on separation examination.   

At an April 2007 RO hearing, the veteran confirmed 
experiencing low back pain during service while exercising.  
He also reported receiving treatment for his back post-
service.

In a March 2000 private emergency treatment record, the 
veteran complained of back pain upon bending and lifting 
during work.  The diagnosis was acute lumbar sprain. 

In this case, there is medical evidence of low back pain 
during service.  Also, medical evidence dated in March 2000 
shows that the veteran received a diagnosis of acute lumbar 
sprain; however, there is no additional evidence of a current 
chronic low back disability.  Even assuming that the veteran 
has a current chronic low back disability, the evidence does 
not show that any low back disability was incurred in or 
aggravated during service.  In the absence of competent 
medical evidence linking any current low back disability to 
service, service connection must be denied.


ORDER

Service connection for a left elbow disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a low back disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


